Citation Nr: 1138206	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome (CTS) of the left wrist. 

2.  Entitlement to an increased evaluation for chondromalacia of the left knee, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to April 1991. 

This appeal arises from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted an increased rating to 10 percent for residuals of a left wrist sprain including left carpal tunnel syndrome and left elbow ulnar neuropathy; and denied an increased rating for chondromalacia of the left knee.  In July 2007, the RO determined that there was clear and unmistakable error in an earlier rating decision regarding the Veteran's left wrist.  The RO assigned separate ratings for the Veteran's residuals of a left wrist sprain and left carpal tunnel syndrome, and awarded a 10 percent rating for each.  As discussed in the October 2009 remand, the Veteran withdrew her claim for an increase related to residuals of left wrist sprain, so that issue will not be further discussed.

The Veteran provided testimony before the undersigned Veterans Law Judge in September 2009.   The hearing transcript is of record.  At the hearing, the Veteran again raised a claim for service connection for a psychiatric disorder, anxiety and depression, as secondary to her service-connected disabilities.  She also raised a claim for service connection for alopecia which she asserted had been caused by medication taken for treatment of her service connected disabilities.  As those issues have not been developed or certified for appellate review they are AGAIN REFERRED to the RO for appropriate action. 

The issue of entitlement to a separate rating for left elbow neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the November 3, 2004, claim through to the January 2005 surgery, the Veteran's left wrist carpal tunnel syndrome was manifested by moderate incomplete paralysis of the major median nerve.

2.  Since March 1, 2005, the Veteran's left wrist carpal tunnel syndrome has been manifested by no more than mild incomplete paralysis of the major median nerve.

3.  The Veteran's left knee is not manifested by flexion limited to 30 degrees or compensable limitation of extension, ankylosis, removal of cartilage, impairment of the tibia and fibula, or genu recuvartum.

4.  The Veteran's left knee disability is productive of slight recurrent subluxation and lateral instability


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating from November 3, 2004, the date of the Veteran's claim, to January 19, 2005, the effective date of the Veteran's 100 percent convalescent rating, for the service connected left wrist carpal tunnel syndrome are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8515 (2010).

2.  The criteria for a rating in excess of 10 percent from March 1, 2005, to the present for the service connected left wrist carpal tunnel syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8515 (2010).

3.  The criteria for a rating in excess of 10 percent for chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, DC 5099-5014 (2010).

4.  The criteria for a separate 10 percent for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating her claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Here, the notice requirement does not apply to the Veteran's challenge of her initial disability rating for her left wrist carpal tunnel syndrome.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to this claim.  Thus, because the notice that was provided before service connection was granted is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial rating under appeal has been satisfied.

As to the Veteran's left knee claim, proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, VA's notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In a claim for an increased evaluation, the notice requirement is generic, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, VA's duty to notify was met by way of the March 2005 and March 2006 letters to the Veteran, which addressed all of the above-described elements of the duty to notify.

VA also has a duty to assist the Veteran in substantiating her claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, her service treatment records and post service treatment records have been associated with the claims folder.  The Veteran was also afforded several VA examinations and the examination reports are in the claims folder and were reviewed by the Board.  And, as noted in the Introduction above, the Veteran was afforded a hearing and a transcript of the hearing testimony is of record and was reviewed by the Board.

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to her claims.  VA has met its duties to notify and assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  


Initial Rating - Left Wrist Carpel Tunnel Syndrome

The Veteran is seeking to establish a higher initial rating for her service-connected left wrist carpal tunnel syndrome.  The Veteran filed a claim for an increased rating for her already service-connected left wrist disability, which was received by VA on November 3, 2004.  By way of the July 2007 rating decision, the separate rating for carpal tunnel syndrome was established.  A 100 percent rating was assigned, effective January 19, 2005, for the period surrounding surgery, and a 10 percent rating was assigned, effective March 1, 2005.  This separately rated disability was considered part and parcel of the Veteran's November 2004 claim, and is therefore under appeal.

Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 
12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's 10 percent rating is assigned under the rating criteria found at Diagnostic Code 8515, which rates paralysis of the median nerve.  38 C.F.R. § 4.124a (2010).  Under Diagnostic Code 8515, a 10 percent evaluation is for application when there is mild incomplete paralysis of the major extremity.  The Board observes that the Veteran is left hand dominant, so the analysis in this case is of the major extremity.  See hearing transcript at page 7.  A 30 percent rating is warranted with a showing of moderate incomplete paralysis, with a 50 percent rating for severe incomplete paralysis.  Complete paralysis of the median nerve in the major extremity warrants a 70 percent evaluation.  

As the record reflects that the Veteran filed her left wrist claim in November 2004, the VA and private treatment records and VA examination reports since November 2003 are being reviewed in conjunction with this appeal.

Clinical notes show treatment throughout the course of the appeal for the varying aspects of the Veteran's left wrist disability, including arthritis.  A November 2003 VA/QTC examination report confirms the left wrist sprain, but makes no mention of neurological deficit.  In a November 10, 2004, report however, "moderate impairment" of the hands secondary to carpal tunnel syndrome was noted in a clinical report.  And, in a January 19, 2005, clinical note, numbness and tingling were reported and the Veteran was provided with the option of open carpal tunnel release surgery.  The Board observes that the 100 percent rating is assigned as of the date of this note.  However, there is no rating assigned between the Veteran's claim date and the January 19, 2005, effective date for 100 percent.  Because the Veteran appears to have experienced the effects of carpal tunnel syndrome at the time of her November 3, 2004 claim, which are clearly noted as moderate in nature, a 30 percent rating for left wrist carpal tunnel syndrome is warranted as of the date of her claim.  Again, the Veteran underwent surgery to treat this disability, and a 100 percent rating is presently assigned between January 19, 2005, and March 1, 2005.  The question remains whether a rating in excess of 10 percent is warranted after March 1, 2005.

In April 2005, the Veteran was afforded a VA/QTC examination.  She continued to report pain, as well as decreased grip strength in the left wrist and hand.  X-ray findings at that time were normal.  

At the time of her October 2006 RO hearing, the Veteran reported that her grip strength had actually worsened since the 2005 surgery.

Nerve Conduction Studies completed in association with the January 2007 VA examination revealed prolonged peak latency of the left medial nerve, normal amplitude, "similar to findings in 2003 study."

In August 2009, a clinical notation again refers to pain in hands, with tingling, worse at night.  This was noted as recurrence of carpal tunnel.  In fact, at the time of her September 2009 Board hearing, the Veteran clearly stated that the carpal tunnel had worsened since the earlier examination.  For this reason, the Board remanded the issue so that the Veteran could be afforded a new VA examination.  This examination was conducted in March 2010.  The VA examiner reviewed the claims folder and accurately summarized the Veteran's history, including the surgery with improvement following.  The Veteran herself reported pain, weakness, stiffness, swelling, redness and fatigability.  Diagnostic testing revealed median motor latencies, amplitudes and conduction velocities to be within normal limits.  The examiner found no evidence of carpal tunnel syndrome at that time.  The examiner again noted in his conclusion that the Veteran's left wrist disability had improved with the surgery.

Although the Veteran continues to report pain and numbness with tingling related to the left wrist carpal tunnel syndrome, there is no indication in the record since the time of the surgery that the Veteran's left wrist impairment is moderate in nature.  The evidence largely shows that the disability improved after the 2005 surgery, such that the characterization of the disability as mild is appropriate.  While the condition was deemed moderate prior to the surgery such that a 30 percent rating is warranted at that time, there is no indication of a similar severity after the period of convalescence following the 2005 wrist surgery.  Thus, the preponderance of the evidence is against the finding that a rating in excess of 10 percent is warranted since March 1, 2005.  Thus, a 30 percent initial rating, and no more, for left wrist carpal tunnel syndrome is granted, effective November 3, 2004, but a rating in excess of the currently assigned 10 percent rating is not warranted from March 1, 2005, forward.

Increased Rating - Left Knee

The Veteran also seeks an increased rating for her left knee chondromalacia patella.  She was initially granted service connection by way of a September 1991rating decision, which assigned a noncompensable rating.  The November 1992 rating decision increased the rating to 10 percent.  He submitted this claim for an increase by way of a statement received by VA on November 3, 2004.  

The Veteran's current 10 percent disability is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014, which rates the Veteran's disability as osteomalacia by analogy.  Under 38 C.F.R. § 4.71a, disabilities rated under Diagnostic Code 5014 are to be rated based upon limitation of motion of the affected parts.  Diagnostic Codes 5260 and 5261 evaluate knee disabilities based upon limitation of motion.  

Diagnostic Code 5260 is used to evaluate knee disabilities based upon limitation of flexion of the knee.  It provides for a 0 percent rating when flexion is limited to 60 degrees or less and a compensable (10 percent) rating when flexion is limited to 45 degrees or less.  Flexion limited to 30 degrees or less is awarded a 20 percent rating and flexion limited to 15 degrees or less warrants a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5260.  

DC 5261 is used to evaluate knee disabilities based upon limitation of extension of the knee, and provides for a 0 percent rating for extension limited to 5 degrees of more and a compensable (10 percent) rating when extension is limited to 10 degrees or more.  Extension limited to 15 degrees or more receives a 20 percent rating and 20 degrees or more warrants a 30 percent rating.  If extension is shown to be limited to 30 degrees or more, a 40 percent rating is assigned, and a 50 percent rating is assigned for extension limited to 45 degrees or more.  38 C.F.R. § 4.71a, DC 5261.  

Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  
38 C.F.R. § 4.71a, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a Veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or DC 5261 to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  The Board observes that, in this case, the Veteran's service-connected right knee disability receives a separate rating for its limitation of motion and its instability.

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage) and 5262 (impairment of the tibia and fibula).

In addition, separate evaluations under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) for disability of the same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Also, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of the Veteran's left knee disability, VA must determine the overall functional impairment due to these factors.

As with the wrist claim discussed above, the evidence of record, including outpatient treatment, VA examinations, and hearing testimony, dating back to November 2003, one year prior to the claim, is reviewed in order to seek evidence establishing an increased rating for the right knee.

In November 2003, a VA/QTC examination was conducted.  The Veteran reported pain and swelling, which was noted as constant, but also as without incapacitation.  No time was lost from work due to the knee disability.  Flexion of the left knee was measured as 120 degrees, with extension to 0; pain was at 100 degrees of flexion.  

An October 2004 x-ray was negative as to any malady of the left knee.  March 2005 MRI showed the lateral meniscus tear of the right knee, but no such symptom in the left knee.  Increased crepitus was noted in the left knee, but not instability.

Another VA/QTC examination was conducted in April 2005.  She again reported constant pain, which causes difficulty in ambulation, prolonged standing, and climbing stairs.  Again, it was reported that no time was lost from work due to this disability.  Physical examination revealed a normal appearing left knee, with crepitus.  Range of motion at this time was noted as full, with flexion to 140 degrees and extension to 0 degrees, and with no additional limitations due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray examination was also negative at that time.

Examination of the left knee in June 2007 shows range of motion of the left knee of 0 to 105 degrees.  The examiner noted that the Veteran became very uncomfortable with repetitive motion with pain, but no fatigue, weakness, lack of endurance, or incoordination.  And, the examiner noted no additional limited motion with repetition.  Both MRI and x-ray were noted as normal for the left knee at the time of the examination.  

The Board observes that the Veteran reported use of a left knee brace at the time of her September 2009 Board hearing.  See hearing transcript at page 21.  Following the hearing, the Board ordered a new examination to assess the severity of the knee disability.  The Veteran was afforded that examination in March 2010.  At that time, she again reported pain, weakness, stiffness, swelling, locking, fatigability, as well as occasional instability and/or giving way.  She reported the use of a knee brace again at the examination.  Physical examination, however, revealed no pain on motion of the knee, and no pain or fatigue with repeated use, but did note weakness and tenderness.  Range of motion was reported as 0 to 90 degrees, with no additional loss of use with repeated tests.  The examiner stated that there was no subluxation or instability of the left knee on examination.

Throughout the course of the appeal, the clinical evidence fails to show that the Veteran's left knee is manifested by extension limited to 10 degrees, or by flexion limited to 30 degrees.  To summarize, throughout the course of this appeal there is no showing of the range of motion requisite for a rating in excess of 10 percent based on extension or flexion, nor is there evidence of ankylosis, dislocated or removal of cartilage, impairment of tibia and fibula, or genu recurvatum.  Also, the evidence consistently reports no functional impairment caused by the left knee disability due to factors such as pain, weakness, excess fatigability, or incoordination.  While there exists pain, there is no evidence that it equates to a disability level in excess of the 10 percent currently assigned.  Thus, because the preponderance of evidence is against the claim, the appeal must be denied.

As to her left knee instability, the Board finds credible the Veteran's report of occasional left knee instability, which is consistent with her wearing of a left knee brace.  Thus, resolving all reasonable doubt in her favor, the Board finds that a separate 10 percent rating for under Diagnostic Code 5257 is warranted.

Extraschedular Consideration

Finally, neither the Veteran's left wrist, nor her left knee disabilities warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that, in this case, the rating schedule adequately contemplates the Veteran's disabilities, as is discussed in the decision, above.  And, while the Board does not deny that these disabilities have an effect on the Veteran's daily life and her ease of employment, there is no evidence of marked interference with employment or frequent periods of hospitalization due to the left wrist or left knee.  Referral for consideration of the extraschedular rating is not warranted as to either claim.  


ORDER

Subject to the laws and regulations governing the award of monetary benefits, a 30 percent disability rating for the service-connected left wrist carpal tunnel syndrome is granted, effective November 3, 2004, to January 19, 2005.  

A rating in excess of 10 percent for the service-connected left wrist carpal tunnel syndrome from March 1, 2005, to the present is denied.

Entitlement to an evaluation in excess of 10 percent based on limitation of motion for chondromalacia of the left knee is denied.

A separate 10 percent rating for left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

REMAND

In August 2005, the RO awarded the Veteran service connection for "residuals of left wrist sprain to include left carpal tunnel syndrome and left elbow ulnar neuropathy."  As such, service connection is in effect for this condition.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In her August 2005 Notice of Disagreement (NOD), the Veteran challenged the initial rating, asserting that the left elbow pathology was not "part and parcel of the carpal tunnel syndrome" and maintained that a separate compensable evaluation was warranted.  On her September 2007 VA Form 9, the Veteran again expressed her disagreement with the denial of a separate rating for left elbow ulnar neuropathy.  Because service connection was not severed for the Veteran's left elbow neuropathy, and in light of the Veteran's contentions and the state of the record, the Board finds that this aspect of the Veteran's claim must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself as well as from individuals who have first-hand knowledge of her left elbow symptoms.  She should be provided an appropriate amount of time to submit this lay evidence. 

2.  After associating any additional medical records and lay statements, schedule the Veteran for a VA examination of the nature and severity of her left elbow neuropathy.  The claims file must be made available to the examiner for review.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner should provide a comprehensive report discussing the nature and severity of the Veteran's left elbow neurologic impairment.  All findings and conclusions should be set forth in a legible report.

3.  Then adjudicate whether a separate compensable rating is warranted for the Veteran's left elbow neuropathy.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


